               IN THE UNITED STATES DISTRICT COURT FOR THE
                      WESTERN DISTRICT OF OKLAHOMA

KLAUDYNA ROUTT,                              )
                                             )
                     Plaintiff,              )
                                             )
vs.                                          )          No. CIV-18-862-C
                                             )
STATE OF OKLAHOMA ex rel.,                   )
THE OKLAHOMA BUREAU OF                       )
NARCOTICS AND DANGEROUS                      )
DRUGS CONTROL,                               )
                                             )
                     Defendant.              )

                       MEMORANDUM OPINION AND ORDER

       Defendant State of Oklahoma ex rel. the Oklahoma Bureau of Narcotics and

Dangerous Drugs Control (“OBN”) seeks dismissal of Plaintiff’s claims against it pursuant

to Fed. R. Civ. P. 12(b)(6). According to Defendant, Plaintiff has failed to plead facts in

support of her claims which state a claim for relief that is plausible on its face. See Bell

Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007). Defendant asserts that Plaintiff’s

Complaint offer little more than conclusory allegations. Defendant then notes several

purported areas where the Complaint fails to offer sufficient factual support. However,

after consideration of the arguments raised by Defendant and review of Plaintiff’s

Complaint, the Court finds the Complaint adequately apprises Defendant of the nature of

her Complaint and the factual basis for her allegations. Indeed, much of the argument

asserted by Defendant raises issues more appropriate for resolution at the summary

judgment stage rather than on a Motion to Dismiss. For example, Defendant argues that

the “same actor inference” doctrine should apply to bar her claims of discrimination. See
Antonio v. Sygma Network, Inc., 458 F.3d 1177, 1183 (10th Cir. 2006). However, there

is no evidence presented in the Complaint that Plaintiff was hired by the same person she

alleges discriminated against her. Thus, application of this doctrine is inappropriate at this

time.    In short, while Plaintiff’s Complaint could have included additional factual

allegations, in its present form it states a plausible claim for relief.        Accordingly,

Defendant’s Motion to Dismiss will be denied.

        As set forth more fully herein, Defendant State of Oklahoma’s Motion to Dismiss

(Dkt. No. 5) is DENIED.

        IT IS SO ORDERED this 29th day of October, 2018




                                              2
